Citation Nr: 0927737	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-25 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk




INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2008 rating decision in which the RO, inter 
alia, denied service connection for hypertension.  In April 
2008, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in August 2008, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in August 2008.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

To warrant a diagnosis of hypertension for VA compensation 
purposes, the Veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2008) (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm or greater with diastolic 
blood pressure of less than 90 mm).

In this case, the Veteran's blood pressure reading on June 
1971 separation examination, 180/90, was in the hypertensive 
range, although hypertension was not then .  Following 
service, treatment for hypertension is not shown until 1999.  
A March 1999 treatment record reflects a diagnosis of 
hypertension.  Private treatment records show diagnoses of 
hypertension up to as recently as August 2006.  Records show 
that the Veteran has been taking medication to control his 
blood pressure during the course of this appeal.

The elevated blood pressure reading at separation from 
service, taken together with the post service and recent 
diagnoses of hypertension, suggest that the Veteran may have 
current hypertension related to service.  However, the record 
includes no actual opinion addressing the medical 
relationship, if any, between current hypertension, and 
service.  

The Board notes that VA will provide a medical examination or 
obtain a medical opinion if the record, including lay or 
medical evidence, contains competent evidence of a disability 
that may be associated with an event, injury, or disease that 
occurred in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold 
for determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.  Under the circumstances of this case,  the 
Board finds that a medical examination and opinion-based on 
full consideration of the Veteran's documented medical 
history and assertions, and supported by clearly-stated 
rationale-would be helpful in resolving the claim for service 
connection.  

The Board also notes that  the Veteran has been awarded 
service connection for diabetes mellitus, which he asserts 
may have led to the development of his hypertension; 
borderline glucose is shown in the record at least as early 
as 1999..  Under 38 C.F.R. § 3.310(a) (2008), service 
connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  Such permits a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability from 
aggravation to a nonservice-connected disability by a 
service-connected disability.  Id.  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  As such, the examiner should 
also address any medical relationship, if any, between the 
Veteran's service-connected diabetes and any current 
diagnosis of hypertension. 

Accordingly, the RO should arrange for the Veteran to undergo 
VA cardiovascular examination, by an appropriate physician, 
at a VA medical facility.  The Veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claim for service 
connection for hypertension (as the original claim will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2008).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The letter should 
provide notice as to what is needed to support a claim for 
service connection on a secondary basis, pursuant to 38 
C.F.R. § 3.310 (as revised in October 2006).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claim. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The letter should include notice as to 
what is needed to support a claim for 
service connection on a secondary basis, 
pursuant to 38 C.F.R. § 3.310(a) (as 
revised in October 2006).

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period). 

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or, 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA cardiovascular 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
the REMAND, must be made available to the 
examiner designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented history and assertions.  All 
tests and studies should be accomplished  
(with all results made available to the 
requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail. 

The examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the Veteran has 
current hypertension that (a) was incurred 
o aggravated in service, or (b) was caused 
or is aggravated (i.e., permanently 
worsened) by the Veteran's service-
connected diabetes mellitus.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.

In rendering the requested opinion, the 
examiner should consider and discuss the 
Veteran's blood pressure reading on  June 
1971 separation examination, the fact that 
borderline glucose is shown in the record 
at least as early as 1999, and medical 
records reflecting diagnoses of both 
hypertension and diabetes mellitus. 

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the appointment(s) sent to the Veteran by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication of 
the claim should include consideration of 
service connection on a secondary basis, 
pursuant to 38 C.F.R. § 3.310(a) (as 
revised in October 2006).. 

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
citation to and discussion of  additional 
legal authority considered-to 
particularly include 38 C.F.R. § 3.310(a) 
(as revised in October 2006)-along with 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but may furnish 
additional evidence and/or argument during the appropriate 
timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

